Case 1:18-cv-01302-TCB Document 28-2 Filed 01/31/19 Page 1 of 2 PagelD# 118

Access National Bank

The Difference is Access,

Wire Request Authorization and Agreement

ALL FIELDS ON THIS FORM ARE REQUIRED {*if appticable)
Domestic Wire Transter Cut Of Time fs 4:00 pin Im. International Wire Transfer Cut-Off Time is 3:00 p
oy ay fe x

 

   

   

Wire etective bate November 5, | 204 5 - as Account Number 2836039
Customer Name Capefirst Fu nding, LLC Customer Email Address iclark@capefirstiunding.com
Customer Address 11654 Plaza America Drive, No 148, 8, Reston, VA2 201 90

 

Type of Wire: ml Damestic Ciinternational

 

 

 

    
  

   

  
   

Wire Purpose Fu nd escrow account frequency: One-Time Wire ClRecurring Wire
Wire Amount uss 1 933, 500. 00 Foreign Currency Amount® = §
pas Saas = Siena RE ey fist e oa
3 fl ; ae way gue ot 2 é A Pode fs Nate sao ese z
eneficiary BA No. /SWIFT
Bank Name American Bank FSB code 255073251

 

  
  

 

Benefictary Bank
crys Bethesda, MD

 

 

 

 

 

 

 

 

 

 

 

    
   

Further : Further Credit To
Credit To Name* M aster Escrow D Account Number*
Further Credit :
to Full Address*
Special
instructions*®
pee es ae aE e ae storie! ee fhonzation: ee STARE

By signing below T authorize Access National bank to execute the above wire transfer Instruction in accordance with the Terms and Conditions for.
y s Transfers, set forth In this agreement which also needs to be initialed and returned along with wire request.

ot f- oe a November §, 2015

fone Signature
Esa

solvaw

LiWeekly
(Mmonthiy

Day of Recurrence:

 
 
 
 
   

Type of Request: Dn Pe Person EJPhone | Request 4 Fax Request Clemall Request Ointernat Department Request by:.
Signature card must accompany Wire Request and Authorization Form. Please attach any other. supporting documentation.
sat iD Type/tssuer: ID Expiration Date:

 

 

 

ID #: Entered into WITS by
{print name):
Type of Authentication to email/fax request: Approval Authority Name

Ovoice 0 Passphrase (1 Authenticated from Private Information |_{priat name);

Approval Authority Signature: thereny authorize execution of this wire and confirm that [tis in
compllance with the Bank’s wire bransler procedures, There are avallable sutficlent fueds to caver the witcamaunt and
that the Wire Entry Operator has compiled with ANG's Customer Authentication Procedures to veeHy the Identity of

the requesting party of the wits,
Call Back Phone {in systern}: , Call Back Contaet:

Employee Performing Call Back: Call Back Date: Call Back Time:

 

 

 

 

Approval Authority Signature

Iheveby authorize exetulloa af this wice snd confism that it is in compliance with the Bank's wire vansfer procedures.

 

 

 

 

Date Last Updated: 2/19/2025 EXHIB IT

 
Case 1:18-cv-01302-TCB Document 28-2 Filed 01/31/19 Page 2 of 2 PagelD# 119

Terms and Conditions

By placing a wire transfer with Access National Bank (“ANB or the Bank"), you agree to the foliowing terms and conditions. This agreement and notice apply to the funds transfer as defined in the

Article 4A of the Uniform Commercial Code ("UCC Anicle 44”) and as covered by Regulation J of the Board of Governors of the Federal reserve Systern ("Regulation J”}, UCC Article 4A and Regulation J
establish a comprehensive fegal framework covering the duties, responsibilities, and flablilties of atl parties involved ina funds transfer. This agreement contains several notices, which we are required to
provide to you as well as other terms of agreement, which will apply to all wire transfers involving you and the Bank, Using the Bank to send wire transfers shall constitute your acceptance of these terms
and conditions.

Service Deseription/Definitions: ANB affers a wire transfer service which enables you customers to transfer funds by wire from specific custamer account(s) at ANB ta any other accaunt(s) specified by
the customer, whether such accounts are at ANB or other bank o¢ flnanelal Institution. A customer can establish a recurring wire transfer in person or in writing. The party to whara the customer is
transferring the funds to is the “beneficiary.” The bank or the financial Institution at which the heneficlary maintains the accaunt to which the funds are being transferred or the bank dishursing the funds
to the beneficiary is the “receiving institution.” The entire serles of transactions, commencing with the request for a wire transfer by the customer, up untll and Including the payment to the beneficiary,
shall be referred to as a “funds transfer.” The instructlan to ANB to pay a sum of money toa beneficiary is referred to as the “Funds Transfer Request.” Customers may lnitlate a funds transfer In person of
in waiting by executing this Wire Fransfer Authorization and Agreement form, Recurring wire transfers are those'funds transfers for which all Information remains the same, The only exception Is the
transfer amount, Recurring wire transfers may not ba modified, changed, or altered, Should a customer deelde to revoke a recurring wire authorization, they stall do sa by contacting the Bank's Deposit
Operations department at 704-871-7380. Revocation of this authorization will be deemed effective when a representative of the Bank’s Deposit Operations department receives and processes the request.

Cutoff Times/Execution by the Bank: From time to time, the Bank may establish or change cutoff times for the receipt and processing of funds transfer requests, The cutoff time for Domestic wires is
5:00 p.m. and international wires 4s 3:00 p.m. Eastern Standard Time on each weekday that the Sank is open, which Is not a hollday. Funds transfer raquests received after the cutoff time will be treated as
having bean received an the next business day and processed accardingly.

Authorized Charges: The Bank may charge yaur account(s} far 1} the amount of any funds transfet Initiated by you or by any person authorized by you as a jolt owner or authorized party with the right of
access to your account from Which the funds transfer is to be mada; 2) any wire transfer fees; 3) any additional applicable fees for wire transfers set forth In the Bank’s fee schedule, which are subject to
change from time ta time at the discretion of the Bank. : ,

Currency Conversion: Wire transfer of funds shall be sent in United States dollars. The Customer agrees Ifa request Involves a transfer of funds in a currency other than United States dollars, said funds
will be converted Into United States dollars at the currant exchange rate for such currency at the time of the reture. It no event shall the Bank be lizhle to the customer for any losses arising frem currency
conversions in good falth within a reasonable time after receiving funds for the canverslon, Forelgn wire teansfers may be subject to foreign taxes and fees which may reduce the amount of the funds
transferred,

Inconsistencies between Name and Account Number: If you give ANG a funds transfer order which fdentifies the beneficiary by both name and Identifying account number, payment may be made by the
receiving Institutton on the hasts af the Identifying account number, evan if the number identifies a person different than the named beneficiary, This means that you will be responsible to ANB If the ,
funds transfer 1s completed an the basis of the Identifying number you provided. if yau give ANB a funds transfer which Identifles the intermediary ar the beneficiazy‘s financial institution by name and an
identifying number, a receiving institution may rely on the number as proper identification even if It Identifies a different entity other than the named financial Institutian. This means you will be
responsible for any loss ar expenses incurred bya recelving Institution which executes ar attempts to execute the funds teansfers request | igilance t the identifying number you provided.

 

. 2. .
Duty of Ordinary Care: En executing any funds transfer request, ANB may use the service of correspondent and Intermediary insti aR Mose ordinary care in the selection of a bank and in the
transmission of the message and funds; however, once the funds have been given to the designated or correspondent Institution, they become thelr property. it hecomes thelr responsibility to locate,
identify and make payment te your recipient. The receiving institution may deduct certain service charges from the amatnt sent.

Rejection of Funds Transfer/Liability of the Bank: We reserve the right to reject your funds transfer order. We may reject your order if you have insufficient funds In your account, If your order Is
Incomplete of unclear, of if we are unable to fulfil your order for any other reason. While we handle your funds transfer as expeditiously as possible, yau agree that ANB will not be responsible for any
delay, failure to execute, or mis-execution of your order due te clreumstances beyond our reasonable control, Including without limitation, any inaccuracy, Interpretation, delay in transmission, or fallure in
means of transmission, whether caused by strike, power failure, eqtiipment malfunctions, of acts or omisstons of any Intermediary Institution or reclpient hank. The Bank mekes no warranties, expressed
or implied, with respect to any matter covered under this disclosure.

Errors/Delays: We notify you of funds transfers by listing (tas a line Item on your account statement. You agree that within thirty (30) days after you receive notification that your funds transfer order has
been executed, you will notify us in writing of any errors, detays, or other prablems related to your order. fn the event that #t is determined that your funds transfer Is delayed or erroneously executed and
you suffer a loss 2s a result of ANB's error for which it 3s responsible, the hank’s sofe obligation te yau is to pay of refund such amounts as may be required by applicable lew, Ef the Bank becomes obligated
under UCC Article 4A to pay interest to you, you agree the rate of Interest to be paid shall be equal to the dividend rate on a dally basis, applicable to the account at the Bank to which the funds transfer
should have been made or frem which the funds transfer was made. :

Execution of Funds Transfer: Customers must supply ail required information to complete the funds transfer. Subject to applicable law, you car cancel international wire requests for a full vefunnd within
30-minutes of payment, untess the funds have been deposited Into the'recipient's bank account. If you ask to cancel your funds transfer order, we may make reasonable effort te act on your request. We
are not Kable to you 3f, for any reason, this funds transfer requestis not cancelled. You agree to reimburse us tor nay costs, losses or damages that we Incur in connection with your sequest to cancel your
funds transfer request. [f we try to cancel this funds transfer, we have no obligation to refund yaur money until we determine that the beneficiary has not received the money and the money hasbeen -
returned tous. IF we return your money, the refund may not equal ta the amount of the original funds transfer request. An example: the amount may vary due to a charge acother institution may impose
to return the funds transfer. : :

Walver, Severity and Captions; The Sank may delay exercising its sights without lasing them, Any waiver or partial exercise af ene right is not a waiver of ather rights and shall not be deemed a continuing
waiver, If any provision ef this agreement is held invalid or unenforceable to any extent, the remainder of this agreement shall nat be impaired or otherwise affected, The captions herein are for
convenience anly and shall have ho effect upon construction or Interpretation of any agreement hereof, ,

Indemnity; Custorner shall defend, indemnify, and hold harnsess Bank and Its officers, directors, employees, agents, parent, subsidiaries, and affiliates, from and against any and all damages, costs,
lability, and expense, whatsoever (including attorney's fees and related disbursements} incurred by the Bank or its agents in conjunction with the funds transfer request, including arising out of any claim
bya third party alleging that a customer payment order contravenes or compromises the rights, title or interest of any thied party, or contravenes any law, rules, regulation, ordinance, court order or other
mandate or prohibition with the force of effect of law; provided, however such Indemnity shail not apply to the extent such damages are caused solely by Bank's breach of these Terms and Condittons,

fraud, gross negligence or wilful misconduct,

Termination: Notwithstanding the foregoing, the Rank may terminate this agreement immediately at any time upon telephone notification to the customer if 1) the Bank reascnably deems itself insecure;
2) customer has breached this agreement; or 3) the Bank becomes aware of information which may Indlcate Illegal or Improper transactions.

Choice of Law/Venue: The rights, duties, and liabilities of parties to'th's agreement shall be subject to 1) Regulation £ (as applicable}; and 2) LCC Article 4A as adopted by the Commanwealth of Virglala,
Title 8.44, as amended there from time to time. In all other respects this agreement shall be subject to the laws of the Commonwealth of Virginia, The Customer Irrevacably submits to the Jurisdiction of
any state or federal court sitting in Fairfax County, Virgina, and agrees that In any action braught hezeundar venue shall be placed in such county and that the customer will not claim that such forum és
incenvenjent.

Security Precautions: When a funds transfer request is issued by a customer, the Gank's security procedure may involve the use of identification methods that may include, but are not limited to, phate
identification requirements, signature verlficatlon, data/password/ passphrase verification, the use of algorithms or other codes, identifying words ar numbers, encryption, use of a personal identification
number, and/or call back procedure. in certain situations, some or all of these procedures may be required. You agree that the security procedures established hereunder are custamary and reasonable
and you agree to comply in aif respects with such procedures.

ULC rer $

Date

  

 

   

tomer Initlals

Date Last Updated: 2/19/2015 : Page 2 of 2
